DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 10/30/2017.  Claims 1, 9 and 16 are amended as per applicant’s amendment dated 12/01/2020.  Claims 1-20 are rejected and the rejection is final.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are moot because the arguments do not apply to the references as combined for the current rejection.
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites “concurrently receiving, by a shared log system, put operations from a plurality of clients separate from the shared log system to store objects in a shared log that is stored on the shared log system, each object comprising a primary key and a value component”.  The examiner has reviewed the disclosure and cannot find support for the limitation as recited.  Please explain how the disclosure supports the 
	Claims 9 and 16 include similar subject matter to that of claim 1 and are rejected based on the same reasoning as stated for claim 1 as noted above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (“Tango: Distributed Data Structures over a Shared Log”, 2013; hereinafter referred to as Balakrishnan) in view of Gao et al., (“Supporting Queries and Analyses of Large-Scale Social Media Data with Customizable and Scalable Indexing Techniques over NoSQL Databases”, 2014; hereinafter referred to as Gao). 

	As per claim 1, Balakrishnan discloses a method comprising: 
concurrently receiving, by a shared log system, put operations from a plurality of clients separate from the shared log system to store objects in a shared log that is stored on the shared log system, 
“separate from the shared log system” is interpreted to mean that the clients are separate devices from the “shared log system” devices.
[Balakrishnan, Tango objects exist in two forms, a shared log history and views which are full or partial copies of the data structure such as a tree or map (index) stored in memory of the clients (page 1, right col.), the shared log may be accessed concurrently 

receiving, by the shared log system, a get operation from a first client to read a target object stored in the shared log [Balakrishnan, clients may read entries (page 4, 2.2 The CORFU Shared Log)].

reading, by the shared log system, in response to the get operation, the target object from the shared log [Balakrishnan, clients may read entries (page 4, 2.2 The CORFU Shared Log)].





updating, by the shared log system, the index table including: the shared log system 
[Balakrishnan, Tango views are full or partial copies such as a tree or map (index table) stored in memory of the clients (page 1, right col.)].

the shared log system storing 
[Balakrishnan, Tango views are full or partial copies such as a tree or map (index table) stored in memory of the clients (page 1, right col.), to append/write to the shared log the client obtains from the sequencer the next free offset of the shared log, then the offset is mapped (index) to a local offset, the append is completed when the client writes to storage nodes (page 4, 2.2 The CORFU Shared Log), the Tango object implements an apply upcall which changes the view when called by Tango (the shared log system) runtime (page 5, 3.1 Anatomy of a Tango Object)].
	Balakrishnan does not explicitly disclose: comprising a primary key and a value component; receiving from the first client an index-generating function; using the index-generating function received from the first client to generate an index on the target object; generating an index key by processing the value component of the target object using the index-generating function received from the first client; the primary key.  
	However, Gao teaches comprising a primary key and a value component [Gao, each data record may be a key-value pair (page 2, A. Input Data Model)].

receiving from the first client an index-generating function [Gao, user defined functions (UDFs) may generate index keys and entries (page 2, B. Abstract Index Structure) from client applications (page 2, C. Interface to Client Applications)].



generating an index key by processing the value component of the target object using the index-generating function received from the first client [Gao, user defined functions (UDFs) may generate index keys and entries for embedding information about the indexed data (value component) (page 2, B. Abstract Index Structure), from client applications (page 2, C. Interface to Client Applications)].

the primary key [Gao, each data record may be a key-value pair (page 2, A. Input Data Model)].
	Balakrishnan discloses a method of updating a shared log by diverse clients which is managed by a sequencer coordinator for indexing.  Clients consult the sequencer to determine the next available offset on the shared log before updating (page 4, 2.2 The CORFU Shared Log).  Gao teaches generating indexes using UDFs.  The UDF generated functions as taught by Gao could have been combined with the shared log described by Balakrishnan to provide a method of creating indexes for a shared log using UDFs.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded 

	As per claim 2, Balakrishnan and Gao in combination teach the method of claim 1 as noted above and further teach further comprising replaying updates made to the target object, including:
reading updates made to the target object from the shared log [Balakrishnan, within Tango runtime the query_helper plays new update records in the shared log until reaching the current tail and the updates are applied to the in-memory view using apply upcall (page 5, 3.1 Anatomy of a Tango Object)].

processing the updates using index-generating functions associated with the plurality of index tables to generate a plurality of index keys [Balakrishnan, the in-memory data structure is an index over the log and the apply upcall consults the TangoMap to update its internal hashmap (page 6, left col.)] and [Gao, user defined functions (UDFs) may generate index keys and entries for embedding information about the indexed data  (page 2, B. Abstract Index Structure), from client applications (page 2, C. Interface to Client Applications), the indexing framework may be used on different NoSQL databases (page 2, D. Implementation on HBase)].


	Claim 9 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 10 includes similar subject matter to that of claim 2 and is rejected based on the reasoning as stated for claim 2 as noted above.  
	Claim 16 includes similar subject matter to that of claim 1 and is rejected based on the reasoning as stated for claim 1 as noted above.  
	Claim 17 includes similar subject matter to that of claim 2 and is rejected based on the reasoning as stated for claim 2 as noted above.  



Claims 3-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (“Tango: Distributed Data Structures over a Shared Log”, 2013; hereinafter referred to as Balakrishnan) in view of in view of Gao et al., (“Supporting Queries and Analyses of Large-Scale Social Media Data with Customizable and Scalable Indexing Techniques over NoSQL Databases”, 2014; hereinafter referred to as Gao) in further view of Sun et al. (Patent Application Publication 2014/0317093; hereinafter referred to as Sun).

	As per claim 3, Balakrishnan and Gao in combination teach the method of claim 1 as noted above.
	Neither Balakrishnan nor Gao explicitly teach receiving a plurality of index-generating functions from the first client, wherein each received index function is associated with one of the plurality of index tables.
	However, Sun teaches unique indexing for customizing tables [Sun, for customized tables there exist a primary table 300, a description table 340 and a secondary table 370; the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052)] and [Sun, referring to Fig. 3, the query is evaluated based on the description table 340 and the secondary table 370; for example: the query matches row 353 of description table 340, custom index (col. 343) and hash function (col 349) are retrieved from table 340, the hash for the requested data is calculated using the hash function (0060), the calculated hash matches the Foreign Key of the 
	Balakrishnan and Gao in combination teach a method of updating a shared log by diverse clients using UDFs for indexing.  Sun teaches issuing queries to generate custom objects in a primary table along with the corresponding indices in the description tables 340 and secondary tables 370 for a plurality of clients.  The plurality of client indices as taught by Sun could have been combined with the shared log and UDFs described by Balakrishnan and Gao to provide a method of creating indexes for a shared log using UDFs by a plurality of clients.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of updating a shared log using diverse indices, thereby allowing for access by different formats.  
  

	As per claim 4, Balakrishnan and Gao in combination teach the method of claim 1 as noted above.
	Neither Balakrishnan nor Gao explicitly teach defining the (first) plurality of index tables for the first client and defining a different (second) plurality of index tables for a second client.

	Balakrishnan and Gao in combination teach a method of updating a shared log by diverse clients using UDFs for indexing.  Sun teaches issuing queries to generate custom objects in a primary table along with the corresponding indices in the description tables 340 and secondary tables 370 for a plurality of clients.  The plurality of client indices as taught by Sun could have been combined with the shared log and UDFs described by Balakrishnan and Gao to provide a method of creating indexes for a shared log using UDFs by a plurality of clients.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of updating a shared log using diverse indices, thereby allowing for access by different formats.  


	As per claim 5, Balakrishnan, Gao and Sun in combination teach the method of claim 4 as noted above and further teach wherein index-generating functions associated 
	Sun discloses that the hash function for each custom object stored in the primary table is different as depicted in description table 340 at column 349. 


	As per claim 6, Balakrishnan and Gao in combination teach the method of claim 1 as noted above.
	Neither Balakrishnan nor Gao explicitly teach wherein the value component comprises a plurality of data fields, wherein the index-generating function processes one or more of the data fields of the value component.
	However, Sun teaches this aspect [Sun, the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding hash function at column 349, see Fig. 3 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052)].




	As per claim 7, Balakrishnan and Gao in combination teach the method of claim 1 as noted above.
	Neither Balakrishnan nor Gao explicitly teach receiving an add index operation from the first client that specifies an object in the shared log, the add index operation further specifying an index name and an index-generating function provided by the first client, and in response to receiving the add index operation updating a main map of the object by reading updates to the object from the shared log and populating the 
	However, Sun teaches this aspect [Sun, tenant BOA may build an index on last name, first name, open date and city corresponding to the custom object stored at row 323A of primary table 300; the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding index ID at column 343 and a hash function at column 349 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052), a new record may be added to the primary table for a new or existing customer (0053) a query for the primary table object of a BOA account table having the parameters LastName, FirstName, OpenDate and City (0055-59), may be received and evaluated, see Fig. 3 (0060)] and [Aguilera, transactions of the shared global log may be replayed to enable custom databases to replicate the database state (0015)].
	Balakrishnan and Gao in combination teach a method of updating a shared log by diverse clients using UDFs for indexing.  Sun teaches issuing queries to generate custom objects in a primary table along with the corresponding indices in the description tables 340 and secondary tables 370 for a plurality of clients.  The plurality of client indices as taught by Sun could have been combined with the shared log and UDFs described by Balakrishnan and Gao to provide a method of creating indexes for a shared log using UDFs by a plurality of clients.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 


	As per claim 8, Balakrishnan, Gao and Sun in combination teach the method of claim 7 as noted above and further teach wherein populating the created index table includes processing each row in the main map, including generating an index key by processing a value component of said each row using the index-generating function provided by the first client, and inserting a primary key of said each row into the created index using the generated index key [Sun, tenant BOA may build an index on last name, first name, open date and city corresponding to the custom object stored at row 323A of primary table 300; the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding hash function at column 349 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052)].

	 

	Claim 12 includes similar subject matter to that of claim 4 and is rejected based on the reasoning as stated for claim 4 as noted above.  
	Claim 13 includes similar subject matter to that of claim 5 and is rejected based on the reasoning as stated for claim 5 as noted above.  
	Claim 14 includes similar subject matter to that of claim 7 and is rejected based on the reasoning as stated for claim 7 as noted above.  
	Claim 15 includes similar subject matter to that of claim 8 and is rejected based on the reasoning as stated for claim 8 as noted above.   
	Claim 18 includes similar subject matter to that of claim 3 and is rejected based on the reasoning as stated for claim 3 as noted above.  


	As per claim 19, Balakrishnan and Gao in combination teach the apparatus of claim 16 as noted above.
	Neither Balakrishnan nor Gao explicitly teach wherein the (first) plurality of index tables in the first client are different from a (second) plurality of index tables for a second client.
	However, Sun teaches this aspect [Sun, primary table 300 may include custom objects for different tenants, for example: BOA at row 323A, CC at the second row of table 300 and SB at row 327A, see Fig. 3 (0044), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary 
	Neither Balakrishnan nor Aguilera explicitly teach wherein index-generating functions associated with the first plurality of index tables are different from the index-generating functions associated with the second plurality of index tables.
	However, Sun teaches this aspect [Sun, the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding hash function at column 349, see Fig. 3 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052)].  

	The hash function for each custom object stored in the primary table is different as depicted in description table 340 at column 349. 
	Balakrishnan and Gao in combination teach a method of updating a shared log by diverse clients using UDFs for indexing.  Sun teaches issuing queries to generate custom objects in a primary table along with the corresponding indices in the description tables 340 and secondary tables 370 for a plurality of clients.  The plurality of client indices as taught by Sun could have been combined with the shared log and UDFs described by Balakrishnan and Gao to provide a method of creating indexes for a shared log using UDFs by a plurality of clients.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would 


	As per claim 20, Balakrishnan and Gao in combination teach the apparatus of claim 16 as noted above.
	Neither Balakrishnan nor Gao explicitly teach wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to receive an add index operation from the first client that specifies an object in the shared log, the add index operation further specifying an index name and an index-generating function provided by the first client, and in response to receiving the add index operation, update a main map of the object by reading updates to the object from the shared log and populate the created index table by processing the updated main map using the index-generating function provided by the first client.
	
	However, Sun teaches this aspect [Sun, tenant BOA may build an index on last name, first name, open date and city corresponding to the custom object stored at row 323A of primary table 300; the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding index ID at column 343 and a hash function at column 349 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the 
	Neither Balakrishnan nor Gao explicitly teach wherein populating the created index table includes processing each row in the main map, including generating an index key by processing a value component of said each row using the index-generating function provided by the first client, and inserting a primary key of said each row into the created index using the generated index key.
	However, Sun teaches this aspect [Sun, tenant BOA may build an index on last name, first name, open date and city corresponding to the custom object stored at row 323A of primary table 300; the BOA custom object stored at row 323A of primary table 300 is described/defined at row 353 of description table 340 with a corresponding hash function at column 349 (0048), the hash function defined in the description table may calculate the hash value stored in column 377 of secondary table/unified index 370 and the foreign key stored at column 379 corresponds to the primary key of the custom object stored in primary table 300 (0052)].
	Balakrishnan and Gao in combination teach a method of updating a shared log by diverse clients using UDFs for indexing.  Sun teaches issuing queries to generate custom objects in a primary table along with the corresponding indices in the description tables 340 and secondary tables 370 for a plurality of clients.  The plurality of client .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161                    




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161